Citation Nr: 1142775	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to March 1972.  He died in July 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by which the RO denied entitlement to service connection for the cause of the Veteran's death.

The Board observes that the appellant requested a personal hearing before the Board in June 2009.  She withdrew her hearing request in writing in July 2009.  As such, no hearing request is pending at this time.  38 C.F.R. § 20.704(e) (2011).

In July 2011, the Board remanded this case to the RO for the preparation of a supplemental statement of the case.

In October 2011, the Board received further evidence from the appellant.  She waived initial RO consideration of the new evidence.  38 C.F.R. § 20.1304 (c) (2011).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed. 

2.  The Veteran died in July 1998; according to the death certificate, the cause of death was respiratory failure due to metastatic adenocarcinoma of the stomach to the lungs.  Other evidence reflects that the Veteran died of adenocarcinoma, the primary cite of which was either the stomach or the esophagus.

3.  At the time of the Veteran's death in July 1998, service connection was in effect for a left knee shrapnel wound, which was rated 20 percent disabling as well as for bilateral hearing loss and multiple scars, each of which was rated zero percent disabling

4.  Esophageal cancer, stomach cancer, and/or adenocarcinoma, in and of itself, are not recognized by VA as causally related to exposure to herbicides in Vietnam. 

5.  The disorder or disorders that resulted in the Veteran's death are unrelated to active duty service and are not shown to have manifested within a year of separation from service. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in June 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection for the cause of the Veteran's death is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  In this case, the conditions for which service connection was in effect were not enumerated in the June 2008 notice letter, and there was no explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  However, the June 2008 letter did inform the appellant of how to substantiate a DIC claim based on a condition not yet service connected.  The appellant is not prejudiced by the foregoing omissions because she has never asserted that a service-connected condition was responsible for the Veteran's death and she has not attempted to establish service connection based on an already service-connected condition.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that there is no mandatory presumption of prejudicial error in every instance of defective VCAA notice and that determinations concerning harmless error should be made on a case-by-case basis).  
In the instant case, neither the appellant nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and has afforded the appellant a VA medical opinion.  The appellant submitted various private medical records.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) . 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a) , 3.309(e). 

In pertinent part, where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994). 

In addition to the presumptive criteria, the appellant may establish service connection based on proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 


Factual Background 

The Veteran served in Vietnam during the Vietnam era.  He sustained injuries during his wartime service.  The service treatment records, however, contain no mention of cancer of any type or symptoms suggestive thereof.

During his lifetime, the Veteran was service connected for a left knee shrapnel wound, which was rated 20 percent disabling as well as for bilateral hearing loss and multiple scars, both of which were rated zero percent disabling.

In January 1998, the Veteran presented with complaints of a throat ache after meals.  

An April 1998 surgical pathology report reflected adenocarcinoma of the esophageal/gastric region.  Another April 1998 report indicated gastric carcinoma with probable submucosal esophageal extension and/or metastases.

A May 1998 X-ray study of the chest showed findings possibly related to lymphagenic spread of a tumor, a drug reaction secondary to chemotherapy, atypical pneumonia, or pulmonary edema.  

A June 1998 esophagogastroduodenoscopy revealed, in pertinent part, esophageal carcinoma.

In June 1998, B.V.G., M.D. wrote that the Veteran had a very widespread gastric cancer that spread to the bones and lungs.  The Veteran's condition was very poor.

The Veteran's terminal hospitalalization discharge report reflected final diagnoses of respiratory failure, adenocarcinoma of the stomach, metastases to the lungs, and metastases to the bones.

The Veteran died in July 1998.  The death certificate indicated that he died of respiratory failure due to metastatic adenocarcinoma of the stomach to the lungs.  

In a July 2008 note, D.P.M., M.D. wrote that the Veteran died in July 1998 of metastatic adenocarcinoma of the esophagogastric junction and that the appellant reported that he was exposed to Agent Orange.  

A July 2009 VA medical examiner opined that pursuant to a thorough review of the medical records, the Veteran's cancer was not a type of soft tissue sarcoma contemplated in 38 C.F.R. § 3.309(e) and was unrelated to Agent Orange exposure.  According to the VA examiner, the Veteran's primary cancer was in the stomach, and it metastasized to the lungs.  Thus, pursuant to a review of the pertinent documents in the claims file, the examiner concluded that the Veteran's death was unrelated to service and that gastric adenocarcinoma was unrelated to Agent Orange exposure.

In September 2011, Dr. B.V.G. indicated that in 1998, the Veteran had a mass in the gastroesophageal junction.  There was disease in both the upper and lower aspects of the esophagus as well as the upper part of the stomach.  Biopsies of the esophagus were positive for adenocarcinoma.  Dr. B.V.G. indicated that his initial consultation note stated gastric carcinoma because there was a mass in the stomach but that it would be impossible to tell whether the Veteran's cancer started in the esophagus and spread to the stomach or whether it started in the stomach and grew into the esophagus.  Thus, according to Dr. B.V.G., the primary site could have been either esophageal or gastric.

Discussion

The Board emphasizes that the Veteran served in Vietnam during the Vietnam Era and that exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

As noted above, the Veteran died in July 1998.  On the death certificate, the cause of death was listed as respiratory failure due to metastatic adenocarcinoma of the stomach to the lungs.  Both contemporaneous medical evidence and medical records generated after the Veteran's death reflect that the lung was not the primary cite of the Veteran's adenocarcinoma.  

Specifically, the totality of the evidence reflects that although there was cancer in the Veteran's lungs, it was not the primary site.  The disease entity in this case, namely adenocarcinoma, originating in either the esophageal or gastric region, is not listed as a presumptive disease in the regulation.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, service connection for the Veteran's fatal adenocarcinoma is not warranted on a presumptive basis.

Service connection on a presumptive Agent Orange basis is not warranted here for any metastasis to the lung because the presumption is only available for primary site cancers.  The United States Court of Appeals for Veterans Claims (Court) has held that a cancer metastasizing from another primary site does not warrant invoking the presumption of service connection due to Agent Orange exposure.  See Darby v. Brown, 10 Vet. App. 243   (1997). 

Moreover, presumptive service connection due to Agent Orange exposure has been made expressly subject to the provisions of 38 U.S.C.A. § 1113.  See 38 U.S.C.A. § 1116(a)(1).  Section 1113(a) provides that the presumption contained in section 1116 is not applicable where there is evidence to establish that a disease that is a recognized cause of a disease within the purview of section 1116 has been suffered between the date of separation from service and the onset of any such disease.  In a precedent opinion interpreting the effect of section 1113 on claims for presumptive service connection on an Agent Orange basis, VA's General Counsel  has held that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954  (1997).  Precedent opinions of the General Counsel  are binding on the Board. See 38 U.S.C.A. § 7104(c) . 

Next, the appellant argues that the Veteran's adenocarcinoma, whatever the primary site, is at least as likely as not a result of presumed herbicide exposure in Vietnam.  The July 2009 VA medical opinion contradicts the appellant's position.  The Board finds the VA examiner's opinion more probative that the appellant's because the appellant is not shown to possess any medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, although certain medical conditions are given to lay observation, cancer and its origins is not.  In other words, a diagnosis of cancer to include the determination of its primary cite is the type of medical matter about which a layperson is not competent to testify.  Jandreau, 492 F.3d at 1377 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Considering the issue of whether adenocarcinoma was directly related to service, the Board finds that it was not.  First, service treatment records reflect no complaints of, treatment for, or diagnosis of carcinoma of any kind, or any symptoms reasonably attributed to carcinoma; nor has the appellant so maintained. 

Moreover, the appellant does not argue that symptoms consistent with carcinoma were continuous from service and the record does not support that they were.  The evidence is clear that the first medical documentation of a tumor was in early 1998, nearly 30 years after discharge.  Further, none of the competent medical evidence, now or in 1998, has suggested that the Veteran's adenocarcinoma had its onset in service.  Therefore, direct service connection is not warranted. 

The Board has considered the appellant's lay statements regarding a connection between the Veteran's cancer and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

As noted above, while the appellant is competent to report her observations about the Veteran's illness, cancer is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  As such, the appellant's contentions do not constitute competent or probative evidence of a nexus between service and the cause of the Veteran's death.  There is no competent or probative evidence of record relating the cause of death to service.  The private medical statement of Dr. Murray noted the cause of death and the reported exposure to Agent Orange, but does not link the cause of death to service.  None of the other private medical evidence of record includes a nexus opinion. 

Finally, because no form of adenocarcinoma is shown to have existed in the first year post-service, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted, and service connection for the cause of the Veteran's death is not warranted on that basis. 

There is simply no competent probative evidence associating the Veteran's fatal cancer to service.  The Board concludes that there is no basis to establish a link between the Veteran's fatal adenocarcinoma and service, to include any Agent Orange exposure therein.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied. 

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


